 

 

Exhibit 10.3

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

No. [B-__] [______], 2020

 

biotricty inc.



 

Common Stock Purchase Warrant

_________________

 

This Certifies That, for value received, [________________], or his/her/our
registered assigns (the “Holder”), is entitled to subscribe for and purchase
from Biotricty Technologies Corporation, a Nevada corporation (the “Company”),
at any time commencing on [______], 2020 and expiring on ________________[three
years from date of issuance], 2023 (such period, the “Warrant Exercise Term”),
the Shares at the Exercise Price (each as defined in Section 1 below).

 

This Warrant is issued in connection with that certain Subscription Agreement
dated _________, 2020 pursuant to which the subscriber purchased a 12%
convertible promissory note (the “Note”) and this Warrant, from the Company.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned to such terms in the Note.

 

This Warrant is subject to the following terms and conditions:

 

1. Shares. The Holder has, subject to the terms set forth herein, the right to
purchase, at any time during the Warrant Exercise Term, up to [________________]
shares of Company’s common stock [ 50% warrant coverage] , par value $0.001 per
share (the “Common Stock”), at a per share exercise price of $_____[20% Premium
to 20 day VWP prior to the transaction last closing date] (as the same may be
adjusted as provided in Section 3 hereof, the “Exercise Price”). The shares of
Common Stock received upon any exercise of this Warrant are referred to herein
as the “Shares”.

 

 

 

 

2. Exercise of Warrant.

 

(a) Exercise. This Warrant may be exercised by the Holder at any time during the
Warrant Exercise Term, in whole or in part, by delivering to the Company at its
principal office, or at such other office as the Company may designate (i) the
notice of exercise attached as Exhibit A hereto (the “Notice of Exercise”), duly
executed by the Holder and (ii) this Warrant certificate, accompanied by (iii)
payment, in cash or by wire transfer of immediately available funds or by check
payable to the order of the Company of the amount obtained by multiplying the
number of Shares designated in the Notice of Exercise by the Exercise Price (the
“Purchase Price”). For purposes hereof, “Exercise Date” shall mean the date on
which all deliveries required to be made to the Company upon exercise of this
Warrant pursuant to this Section 2(a) shall have been made. In no event shall
the Company be required to net cash settle any Warrant exercise.

 

(b) Issuance of Shares. As soon as practicable after the exercise of this
Warrant, in whole or in part, in accordance with Section 2(a) hereof, the
Company, at its expense, shall promptly issue the Shares to the Holder pursuant
to the instructions in the Notice of Exercise

 

(ii) The Company will not close its stockholder books or records in any manner
which prevents the timely exercise of this Warrant, pursuant to the terms
hereof.

 

 2 

 

 



3. Adjustment of Exercise Price and Number of Shares.

 

(a) Adjustment for Reclassification, Consolidation or Merger. If while this
Warrant, or any portion hereof, remains outstanding and unexpired, the Company,
directly or indirectly, in one or more related transactions (i) effects any
merger or consolidation of the Company with or into another Person (as defined
below), (ii) effects any sale, lease, license, assignment, transfer, conveyance
or other disposition of all or substantially all of the Company’s assets in one
or a series of related transactions, (iii) effects any, direct or indirect,
purchase offer, tender offer or exchange offer (whether by the Company or
another Person) pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) effects any reclassification, reorganization or recapitalization of the
Common Stock or any compulsory share exchange pursuant to which the Common Stock
is effectively converted into or exchanged for other securities, cash or
property, or (v) consummates a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person or
group of Persons whereby such other Person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Share that would have been issuable
upon such exercise immediately prior to the occurrence of such Fundamental
Transaction, at the option of the Holder, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such Fundamental Transaction. For purposes of
any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction other than one in which a Successor Entity (as defined
below) that is a publicly traded corporation whose stock is quoted or listed on
a Trading Market assumes this Warrant such that the Warrant shall be exercisable
for the publicly traded common stock of such Successor Entity, the Company or
any Successor Entity shall, at the Holder’s option, exercisable at any time
concurrently with, or within 30 days after, the consummation of the Fundamental
Transaction, purchase this Warrant from the Holder by paying to the Holder an
amount equal to the Black Scholes Value of the remaining unexercised portion of
this Warrant on the date of the consummation of such Fundamental Transaction
using the same type or form of consideration (and in the same proportion) that
is being offered and paid to the holders of Common Stock of the Company in
connection with the Fundamental Transaction, whether that consideration be in
the form of cash, stock or any combination thereof, or whether the holders of
Common Stock are given the choice to receive from among alternative forms of
consideration in connection with the Fundamental Transaction. Any cash payment
will be made by wire transfer of immediately available funds within five
Business Days of the Holder’s election (or, if later, on the effective date of
the Fundamental Transaction). The Company shall cause any successor entity in a
Fundamental Transaction in which the Company is not the survivor (the “Successor
Entity”) to assume in writing all of the obligations of the Company under this
Warrant in accordance with the provisions of this Section 3(a) and shall, at the
option of the Holder, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Fundamental Transaction, and with an
exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Warrant immediately prior to the consummation of such Fundamental Transaction).
Upon the occurrence of any such Fundamental Transaction, the Successor Entity
shall succeed to, and be substituted for (so that from and after the date of
such Fundamental Transaction, the provisions of this Warrant referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein.

 

 3 

 

 

For purposes herein:

 

“Black Scholes Value” means the value of this Warrant based on the Black and
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg, L.P.
(“Bloomberg”) determined as of the day of consummation of the applicable
Fundamental Transaction for pricing purposes and reflecting (A) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
time between the date of the public announcement of the applicable Fundamental
Transaction and the Termination Date, (B) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of the Trading Day immediately following the public announcement of
the applicable Fundamental Transaction, (C) the underlying price per share used
in such calculation shall be the sum of the price per share being offered in
cash, if any, plus the value of any non-cash consideration, if any, being
offered in such Fundamental Transaction and (D) a remaining option time equal to
the time between the date of the public announcement of the applicable
Fundamental Transaction and the Termination Date.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange (or any successors to any of the
foregoing), the OTC Bulletin Board or OTC Markets, Inc.

 

(b) Adjustments for Split, Subdivision or Combination of Shares. If the Company
shall at any time subdivide (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock subject to acquisition hereunder, then, after the date of record
for effecting such subdivision, the Exercise Price in effect immediately prior
to such subdivision will be proportionately reduced and the number of shares of
Common Stock subject to acquisition upon exercise of the Warrant will be
proportionately increased. If the Company at any time combines (by reverse stock
split, recapitalization, reorganization, reclassification or otherwise) the
shares of Common Stock subject to acquisition hereunder, then, after the record
date for effecting such combination, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares of Common Stock subject to acquisition upon exercise of the Warrant will
be proportionately decreased.

 

 4 

 

 

(c) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Warrant, or any portion hereof, remains outstanding and unexpired, the
holders of any class of securities as to which purchase rights under this
Warrant exist at the time shall have received or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of such class of security receivable upon exercise of
this Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would be entitled to receive had it
been the holder of record of the class of security receivable upon exercise of
this Warrant on the record date fixed for the determination of stockholders
eligible to receive such dividend, giving effect to all adjustments called for
by the provisions of this Section 3 that occur from such record date to the date
of such exercise.

 

(d) Notice of Adjustments. Upon any adjustment of the Exercise Price and any
increase or decrease in the number of Shares purchasable upon the exercise of
this Warrant, then, and in each such case, the Company, within 30 days
thereafter, shall give written notice thereof to the Holder at the address of
such Holder as shown on the books of the Company, which notice shall state the
Exercise Price as adjusted and, if applicable, the increased or decreased number
of Shares purchasable upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation of each. The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this Section 3, following any adjustment hereunder, the
number of Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.

 

4. Transfer of Warrant.

 

(a) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant, as the case may be, comply with certain transfer restrictions.

 

(b) Holder Representation. The Holder, by the acceptance hereof, represents and
warrants that it is acquiring this Warrant and, upon any exercise hereof, will
acquire the Shares issuable upon such exercise, for its own account and not with
a view to or for distributing or reselling such Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, except
pursuant to sales registered or exempted under the Securities Act.

 

 5 

 

 

5. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via e-mail transmission prior to 5:00 P.M.,
New York City time, on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via e-mail
transmission on a day that is not a Trading Day or later than 5:00 P.M., New
York City time, on any Trading Day, (c) the trading day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service with
next day delivery specified, or (d) upon actual receipt by the party to whom
such notice is required to be given. The address and e-mail address for such
notices and communications shall be as follows:

 

If to the Company to:

 

Biotricty Inc.

275 Shoreline Drive, Suite 150

Redwood City, California 94065

Telephone: (650) 832-1626

Attention: Waqaas Al-Siddiq

Email:

 

With a copy (that shall not constitute notice) to:

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Facsimile No.: (212) 930-9725

Attention: Gregory Sichenzia

E-mail:

 

If to the Holder at its address or e-mail address as furnished in that certain
subscription agreement entered into between the Holder and the Company in
connection with Holder’s purchase of the Note.

 

Either party may give any notice, request, consent or other communication under
this Warrant using any other means, but no such notice, request, consent or
other communication shall be deemed to have been duly given unless and until it
is actually received by the party for whom it is intended. Either party may
change the address to which notices, requests, consents or other communications
hereunder are to be delivered by giving the other party notice in the manner set
forth in this Section 5.

 

6. Legends. The Holder acknowledges that each certificate evidencing the Shares
acquired upon the exercise of this Warrant will have restrictions upon resale
imposed by state and federal securities laws. Each such certificate shall be
stamped or imprinted with a legend substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

 6 

 

 

8. Fractional Shares. No fractional Shares will be issued in connection with any
exercise hereunder. Instead, the Company shall round the number of Shares to be
issued up to the nearest whole Share. This Warrant may only be exercised for
whole shares.

 

9. Rights of Stockholders. Except as expressly provided in Section 3(c) hereof,
the Holder, as such, shall not be entitled to vote or receive dividends or be
deemed the holder of the Shares or any other securities of the Company that may
at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or otherwise until this Warrant shall have been exercised
and the Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 

10. Miscellaneous.

 

(a) Sections [7.3, 7.4, 7.7, and 7.9] of the Note shall apply to this Warrant,
mutatis mutandis, as if fully set forth herein. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
determined in accordance with the provisions of the Note. Wherever possible,
each provision of this Warrant shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Warrant
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Warrant.

 

(b) The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

 

(c) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of the Company, the Holder, and
any holder of the Shares issued or issuable upon the exercise hereof.

 

(d) This Warrant and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subject hereof.

 



 7 

 



 

(e) The Company shall not, by amendment of the articles of incorporation or
bylaws, or through any other means, directly or indirectly, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant and
shall at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder contained herein against impairment. Without
limiting the generality of the foregoing, the Company will (i) not increase the
par value of any Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable Shares upon the exercise of this
Warrant and (iii) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Warrant.

 

(f) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company, at its
expense, will execute and deliver to the Holder, in lieu thereof, a new Warrant
of like date and tenor.

 

signature page follows

 



 8 

 





 

In Witness Whereof, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

  BIOTRICITY, INC.         By:     Name: Waqaas Al Siddiq   Title: Chief
Executive Officer

 



Signature Page to
Common Stock Purchase Warrant

 

 

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

To: Biotricty Inc.

 

(1) The undersigned hereby elects to purchase ________ Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any, in the form of cash in lawful money of the
United States.

 

(2) Please issue said Shares in the name of the undersigned or in such other
name as is specified below:

 

_______________________________

 



The Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(3) The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

[Holder]

 

Name of Investing Entity:

______________________________________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
____________________________________________________

Name of Authorized Signatory:
______________________________________________________________________

Title of Authorized Signatory:
_______________________________________________________________________

Date:
__________________________________________________________________________________________

 



 A-1 

 



 



ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:     (Please Print) Address:     (Please Print) Phone Number:       Email
Address:       Dated: _______________ __, ______       Holder’s Signature:      
Holder’s Address:

  



 

 

 

 